EVERETT, Chief Judge
(concurring in the result).
I
In discussing Article 77, Uniform Code of Military Justice, 10 U.S.C. § 877, the Manual for Courts-Martial applicable at the time of appellant’s trial explained:
The aider and abettor must share the criminal intent or purpose of the perpetrator ____ It is possible that the aider and abettor, although sharing a common purpose with the perpetrator, may entertain an intent or state of mind either more or less culpable than that of the perpetrator, in which event he may be guilty of an offense of either greater or less seriousness than the perpetrator.
Para. 156, Manual for Courts-Martial, United States, 1969 (Revised edition). To me, this language signifies that a servicemember cannot be convicted as a principal unless the person whom he aids could be convicted of some crime as a principal. In this case, Private Charles Carrion, the government agent, could not be convicted of wrongful introduction of the marihuana onpost because he lacked criminal intent and had implied authority to bring the illegal substance to law enforcement officials at Fort Dix. My analysis here is akin to that which would apply if appellant and Carrion had been charged with conspiring to introduce the marihuana, in which event appellant could not be convicted because the government agent would not be sharing the criminal intent, as is required for a conspiracy conviction. See United States v. LaBossiere, 13 U.S.C.M.A. 337, 340, 32 C.M.R. 337, 340 (1962).
Although the Government did not rely on an asserted agency relationship, as it did in United States v. Bretz, 19 M.J. 224 (C.M.A. 1985), I conclude that the evidence sufficed to establish that appellant “cause[d]” the introduction of the marihuana into Fort Dix. See Article 77(2). Banks knew that he and Wilcher had gone only a short distance offpost in the car of Carrion, the intended purchaser. Appellant believed that the marihuana was being acquired by Carrion for “personal use” — presumably, in the buyer’s onpost quarters. According to Carrion, appellant placed the marihuana under the armrest in the car. It was understood by everyone that Banks and Wilcher were to return to their quarters onpost in Carrion’s car. No likelihood existed that, after purchase, the marihuana would be left, used, or otherwise disposed of outside the boundaries of Fort Dix. In view of the immediacy and inevitability of the result — namely, taking the marihuana onpost — it makes no difference that Carrion, the government agent, transported the drug in his vehicle.
Appellant was prosecuted under Article 134, UCMJ, 10 U.S.C. § 934; and so the Government was required to establish that the introduction of marihuana was service-discrediting or contrary to good order and *171discipline. See United States v. Bretz, supra at 227. Because the introduction was accomplished by an undercover agent who was planning to deliver the illegal substance to law enforcement officials onpost, I have some concern that “under the circumstances here, the transaction did not affect either the reputation or the discipline of the armed services.” Id. at 227-28. However, Judge Cox’s opinion has persuaded me that, under our precedents, the Government’s evidence was adequate on this issue and that the situation here is distinguishable from Bretz. Fortunately, now that Article 112a of the Uniform Code has taken effect, such an issue will no longer be presented, because proof of drug offenses no longer requires a showing that the conduct was service-discrediting, contrary to good order, or in violation of any regulation.
II
In United States v. West, 17 M.J. 145 (C.M.A.1984), I stated my view that simultaneous conviction for larceny of government property and wrongful sale or disposition of that same property contravenes congressional intent. My position was rejected by the majority. Rather than prolong the debate, I shall simply note that I still believe that my interpretation was correct; but, in the interest of stare decisis, I shall express no further dissent on this issue.